 A.R. TOHL93has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]A. R. TOHL 1andCOLUMBIA RIPER DISTRICT COUNCILNo.5, INTERNA-TIONAL WOODWORKERS OF AMERICA, CIO, PETITIONER.Case No. 36-RC-633.November 03, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before R. J. Wiener, hearing officer.The hearing officer's rulings made at the hearing arefree fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer has, since May 1950, engaged in the loggingbusinessin and around Idanha, Oregon.On May 18, 1951, the date on whichthe petition in this proceeding was filed, the Employer's onlyloggingoperations were carried on at Boulder Creek, about 5 miles fromIdanha, Oregon. In June 1951, before the hearing was held in thisproceeding, this logging operation had ended. In the meantime theEmployer had commenced the construction of a forest service accessroad,2 approximately 17 miles from Idanha, employing, among others,6 of some 15 employees used in its earlier logging operations.IThe name of the Employer appears as amended at the hearing.2This road is beingbuilt on U.S.Forest Service land for two companies purchasingtimber fromthis Service.In the lumber industry,it is customary for the purchaser oftimber from the ForestService to bear the cost of and be responsible for the constructionof a road to the tract on which the timberis located,even though the road will be ownedby the ForestService.97 NLRB No. 18. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner desires to be certified as the bargaining representa-tive of employees in the operations of the Employer.The Employermoved to dismiss the petition on the ground that the road operationwas scheduled to be shut down shortly after the date of the hearing,and that any future operation is indefinite in character.We find merit in the Employer's position.There is uncontrovertedevidence that 6 weeks after the hearing the Employer would completehis construction operation, and that he was at the time of the hearingwithout commitments or arrangements for future logging activity.As a result, there is no certainty that the Employer will be engagedin any activity in the future or that any of the employees sought tobe represented by the Petitioner will be employed by the Employer.Because it now appears the Employer's operation has been com-pleted and, because it is well settled that the unit placement of em-ployees at new, but indefinite, logging operations of an employershould be decided in future proceedings, we are of the opinion thatno useful purpose will be served by proceeding with a determinationof representatives at this time.Accordingly, we shall dismiss thepetition without prejudice.3OrderIT Is HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed without prejudice.8 See GH. Swailey Logging Company,91 NLRB 921;Donovan, James,Wismer,&Becker,93 NLRB 1562;FarmTools,Inc. (Vulcan Plow Division),91 NLRB 926.DUMONT ELECTRIC CORPORATIONandINTERNATIONAL UNION OF ELEC-TRICAL, RADIO & MACHINE WORKERS, CIO, PETITIONER.Case No.2-RC-3572.November 23, 1951Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election dated June 14,1951, an election by secret ballot was held on June 28, 1951, under thedirection and supervision of the Regional Director for the SecondRegion, among the employees of the Employer in the unit foundappropriate.At the close of the election the parties were furnisheda tally of ballots which showed that of approximately 308 eligiblevoters, 291 cast valid ballots, of which 166 were cast for the Petitionerand 120 for Local 430, United Electrical, Radio and Machine Workersof America, herein called the Intervenor, and 5 for no union.Oneballot was void and there were no challenges.97 NLRB No. 25._^^